DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed 06/05/2022, with respect to claims 1, 4 and 11 have been fully considered and are persuasive in light of the Examiner’s Amendment below.  The rejection of claims 1, 4 and 11 has been withdrawn. 
Applicant's arguments filed 06/05/2022 regarding claim interpretation have been fully considered but they are not persuasive. 
Applicant states: “The Office Action takes the position that the expression “and/or” is allegedly limited to being “or”. This allegation is respectfully traversed. It is respectfully submitted that “and/or” should be interpreted as having element A alone, element B alone, or element A and B taken together. It should be noted that the Patent Trial and Appeal Board recently found that the expression “and/or” is not indefinite. Accordingly, it is respectfully requested that the outstanding limited interpretation be withdrawn.”
Examiner respectfully disagrees. The limitation “and/or” is not interpreted in the Office Action as being indefinite. The scope in the Office Action is also not limited to being “or”, rather it states that, “the phrase “and/or” is interpreted to mean “or” as an option”, i.e. one possible option. The Office Action interpretation is consistent with and meant to be the same as the interpretation above, wherein the options are having element A alone, element B alone, or element A and B taken together. Examiner maintains the claim interpretation. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ettehadieh (Reg. No. 62,278) on 06/16/2022.

The application has been amended as follows: 

Amend claim 11 as follows:
11. A fuel cell device, comprising the following:
- a plurality of fuel cell elements which are stacked one on top of another along a stacking direction and form a fuel cell stack; 
- a securing device for securing the fuel cell elements; 
- a fluid guide unit for supplying fuel and/or oxidizer and/or coolant to the fuel cell elements and/or for removing fuel and/or oxidizer and/or exhaust gas and/or coolant from the fuel cell elements, 
wherein the securing device includes two or more crossmembers which extend at least approximately perpendicularly to the stacking direction, 
wherein the fluid guide unit comprises a basic body which comprises a plurality of fluid lines and connection points for the connection of supply lines and/or removal lines and/or additional components of the fuel cell device, 
wherein the plurality of fluid lines of the fluid guide unit are formed by recesses formed in the basic body and one or more cover elements covering said recesses, and 
wherein the basic body and the one cover element or the plurality of cover elements are adhered or connected to one another. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725